[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Date of Sentence         August 8, 1991
Date of Application      September 8, 1991
Date Application Filed   September 16, 1991
Date of Decision         May 26, 1992
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford.
Docket No. CR90-68439; CR90-68814.
John D. Maxwell          Defense Counsel, for Petitioner
    Christopher Morano       Assistant State's Attorney, for the State.
BY THE DIVISION
On August 8, 1991 the petitioner received a total effective sentence of twelve years suspended after five years with probation to run for four years and a fine of $35,000.00. The sentence was imposed after pleas of guilty to possession of cocaine with intent to sell in violation of Connecticut General statutes 21a-277(a), and arson in the second degree in violation of Connecticut General statutes53a-112.
September 16, 1991 the application for review was filed with the division relative to the issue of the fine CT Page 6115 imposed. Petitioner does not quarrel with the split sentence imposed but does claim he was indigent at the time of his sentencing and that he remains so today.
The dispositive issue of this case is the failure of petitioner to file his application for review within thirty days of his sentence as required by Connecticut General statutes 51-195. "The Review Division is a statutory body and has only such jurisdiction as is conferred upon it by statute. There is no provision in the statute, or court rules, to permit late filing. Neither the sentencing court nor this Division is authorized to enlarge the time for filing an application." (Citations omitted). State v. Zappone, 28 Conn. Sup. 196 (1968).
Because the application for review was filed later than thirty days provided in Connecticut General statutes51-195, the division lacks jurisdiction to review and the petition is dismissed.
Stanley, J.
Purtill, J.
Klaczak, J.